*276The opinion of the court was delivered by
Gummere, Chief Justice.
This suit was brought to recover damages sustained by the plaintiffs from an injury received by a vessel belonging to them, which injury was produced by a collision between the plaintiffs’ vessel and one belonging to the defendants, and which resulted solely from the carelessness of the defendants’ servants. The collision occurred on November 6th, 1901. The suit was instituted March 4th, 1907. The defendants pleaded actio non because the plaintiffs’ cause of action did not accrue within two years next before the commencement of the suit. To this plea the plaintiffs demux’.
The validity of the plea depends upon whether the supplement to the statute of limitations passed March 24th, 1896 (Pamph. L., p. 119'), which provides that “all actions hereafter accruing for injuries to persons, caused by the wrongful act, neglect or default of any person or persons, firm or firms, individual or individuals, corporation or corporations, within this state, shall be commenced and instituted within two years next after the cause of such action shall have accrued, and not after,” applies where the injury complained of is inflicted upon property. If it does not, then the plaintiffs have six years next after the cause of action accrued within which to bring suit.
The question presented is not difficult of solution. Every student- of Blackstone will recall that civil injuries axe divided into two classes — injuxies to personal rights and injuries to property rights. The statute in terms deals only with the former class of injuries — that is, personal injuries ■ — as distinguished from injuries to property rights, for unless the word “persons” is a word of limitation in this statutory provision it is meaningless.
The plaintiffs are entitled to judgment on the demurrer.